DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending. Claims 1-20 were cancelled and new claims 21-40 were added in a preliminary amendment filed on December 29, 2021. No new matter was added; and therefore, claims 21-40 are currently pending and subject to the following non-final rejection. 

Claim Objections
New claims 21-40 are objected to for not including a status identifier. Examiner will interpret claims 21-40 as having the status identifier “New”, and subsequent responses should recite claims 21-40 as having the status identifier “Previously Presented.” Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1  
Claims 21-36 are directed to a method (i.e., a process); claims 37-40 are directed to a system (i.e., a machine); and therefore, all fall within one of the four statutory categories of invention.  
Step 2A, Prong One
Independent claims 21 and 37 substantially recite: receiving origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination; determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data; determining a transportation capacity exchange for a plurality of transportation capacity units based on at least the first virtual hub and the second virtual hub, wherein: the one or more transportation capacity units correspond to one or more seats traveling from the first virtual hub to the second virtual hub; and the transportation capacity exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices for the one or more transportation capacity units; transmitting the market depth data for the transportation capacity exchange to the first user; receiving transaction input data from the first user based on the market depth data, wherein the transaction input data comprises data corresponding to an acceptance of a respective bid price or a respective offer price provided by a second user for a respective transportation capacity unit; and generating a forward commodity contract between the first user and the second user for the respective 
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial or legal interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
Examiner notes claim 21 does not recite any additional elements; and the mere recitation of generic computer components ((i) one or more processors; and (ii) at least one memory comprising program instructions, are recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Examiner notes claim 21 does not recite any additional elements, and therefore the claim is directed to an abstract idea. Claim 37 as a whole amounts to: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”.
Claim 37 recites the additional elements of: (i) one or more processors; and (ii) at least one memory comprising program instructions.
The additional elements of (i) one or more processors, and (ii) at least one memory comprising program instructions, are recited at a high-level of generality (See Para. 24 of Applicant’s PG Publication disclosing that a GUI on any mobile or stationary computer See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 21 and 37 are directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, claim 21 does not recite any addition elements, and thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
As discussed above with respect to Step 2A Prong Two, the additional elements in claim 37 amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See 
Therefore, the additional elements of: (i) one or more processors, and (ii) at least one memory comprising program instructions, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent claim 22-31 and 38-40 recite details which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 21 and 37, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 22-31 and 38-40 are also ineligible.

Step 2A, Prong One
Independent claim 32 substantially recites: receiving origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination; determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data; determining a freight capacity exchange for a plurality of freight capacity units based on at least the first virtual hub and the second virtual hub, wherein: the one or more freight capacity units correspond to cargo capacity traveling from the first virtual hub to the second virtual hub; and the freight capacity exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and 
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial or legal interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 32 does not recite any additional elements and therefore the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, claim 32 does not recite any additional elements. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.

Dependent claim 33-36 recite details which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 32, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 33-36 are also ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 21-22, 24-27, 29, 31, 37-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0161564 to Sweeney et al. (hereinafter “Sweeney”) in view of U.S. Patent Application Publication No. 2019/0236742 to Tomskii et al. (hereinafter “Tomskii”) and further in view of Freight Derivatives – a Vital Tool for your Business, by Reed Smith, dated February, 2007 (hereinafter “Reed Smith”).
In regard to claims 21 and 37, Sweeney discloses one or more processors; and at least one memory comprising program instructions executable by the processors to perform operations (Para. 31) (…one or more examples described herein may be implemented through the use of instructions that are executable by one or more processors. These instructions may be carried on a computer-readable medium).
Sweeney discloses receiving origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination (Para. 36) (…a transport request 171 from an individual user (i.e., a first user) can specify a…pickup location 123 (i.e., origin location data). In some variations, the transport request 171….a destination location 127 (i.e., destination location data). The pickup location 123 can correspond to, for example, the current location of the client device 170….The service applications of the client devices 170 can utilize geo-aware resources, such as provided through a Global Positioning System ("GPS") component of the individual devices (i.e., 
Sweeney discloses determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data (Paras. 43, and 45-46 ) (The pickup determination component…can identify drivers that are within a predefined distance of the pickup location 123, within an estimated travel time (based on an estimated predicted route) of the pickup location 123, and/or within a predefined region of the pickup location 123 based on the current location information 113 of the drivers (i.e., determining a plurality of virtual hubs based on the origin location data…. wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data).  By way of another example, the pickup determination component… can identify candidate drivers as those that…are providing transport for another transport request, where the destination location is within a threshold distance or estimated travel time from the pickup location 123 of the requesting user (i.e., and a second virtual hub based on the destination location data).)
Sweeney discloses determining a transportation capacity exchange for a plurality of transportation capacity units based on at least the first virtual hub and the second virtual hub, wherein: the one or more transportation capacity units correspond to one or more seats traveling from the first virtual hub to the second virtual hub (Para. 32, 45-46 and 67) (A system… can be implemented to receive transport requests from computing devices 
Sweeney discloses generating a forward commodity contract between the first user and the second user for the respective transportation capacity unit (Para. 62) (If the driver (i.e., the second user) accepts the transport service (i.e., the commodity)…The request manager 140 can manage the transaction for the requesting user (i.e., the first user), and when the transport service has been completed (i.e., a forward contract), arrange for payment and update client information for the user in the client database 150 (e.g., log the trip, generate a receipt) (i.e., generate a forward commodity contract between the first and second user for the respective transportation capacity unit)).
Sweeney does not explicitly disclose or teach, however, Tomskii teaches that the transportation capacity exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices for the one or more transportation capacity units (Paras. 28-29 and 32-34) (The service 
Sweeney does not explicitly disclose or teach, however, Tomskii teaches transmitting the market depth data for the transportation capacity exchange to the first user (Para. 54 and Fig. 10) (FIG. 10 illustrates an example of the user interface that is displayed to the passenger with drivers' bids. Drivers' bids 1010 may include… a driver's fare…. A passenger is free to accept any bid or decline it).)
Sweeney does not explicitly disclose or teach, however, Tomskii teaches receiving transaction input data from the first user based on the market depth data, wherein the transaction input data comprises data corresponding to an acceptance of a respective bid price or a respective offer price provided by a second user for a respective transportation capacity unit (Paras. 34, 54 and Fig. 10) (FIG. 10 illustrates an example of the user 
As discussed above, Sweeney discloses generating a contract between the first user and the second user. Sweeney does not explicitly disclose or teach, however, Tomskii teaches that the contract is based on the transaction input data (Paras. 34, 54 and Fig. 10) (Drivers' bids 1010 may include… a driver's fare…..A passenger is free to accept any bid (i.e., contract is based on the transaction input data).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transport request system of Sweeney to include the drivers’ bids of Tomskii with the motivation of allowing drivers to have a maximal level of an offering price (See Para. 4 of Tomskii).
As discussed above, Sweeney in view of Tomskii teaches generating a forward commodity contract between the first user and the second user based on the transaction input data. Sweeney in view of Tomskii does not explicitly disclose or teach, however, Reed Smith teaches that the forward commodity contract comprising determining a financial swap payment for the forward commodity contract based on the transaction input data (Page 1) (Freight Derivatives  – FFAs are bespoke swap contracts traded “over the counter” (OTC) between counterparties on a principal to principal basis as a means of hedging exposure to freight market risk….Managing Freight Price Volatility - The ability 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contract for the transport request of Sweeney in view of Tomskii to include the forward freight agreements/swap contracts of Reed Smith with the motivation of mitigating the risk of an increase in their chartering costs (See Page 1 Reed Smith).
In regard to claims 22 and 38, Sweeney discloses determining one or more forward prices for the respective transportation capacity units (Para. 62) (If the driver (i.e., the second user) accepts the transport service (i.e., for the respective transportation capacity units). The request manager 140 can manage the transaction for the requesting user, and when the transport service has been completed, arrange for payment (i.e., determining one or more forward prices) and update client information for the user in the client database 150 (e.g., log the trip, generate a receipt).)
Sweeney does not explicitly disclose or teach, however, Tomskii teaches that the forward prices are based on the market depth data (Para. 54 and Fig. 10) (FIG. 10 illustrates an example of the user interface that is displayed to the passenger with drivers' bids. Drivers' bids 1010 may include… a driver's fare…. A passenger is free to accept any bid or decline it (i.e., based on the market depth data).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sweeney with Tomski 
As discussed above, Sweeney discloses the determined one or more forward prices. Sweeney in view of Tomskii does not explicitly disclose or teach, however, Reed Smith teaches determining the financial swap payment for based on the determined one or more forward prices (Page 1) (Managing Freight Price Volatility - Buying the fixed price side of the bet (i.e., determining the financial swap payment for based on the determined one or more forward prices) means that the other party takes the risk of the market rising.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reed Smith with Sweeney in view of Tomski for the reasons discussed above in claims 21 and 37. 
In regard to claims 24 and 40, Sweeney discloses scheduling delivery of the respective transportation capacity unit based on the forward commodity contract (Para. 62) (If the driver accepts the transport service (i.e., based on the forward commodity contract), the dispatch 110 can provide information about the driver to the request manager 140… The request manager 140 can manage the transaction for the requesting user, and when the transport service has been completed (i.e., scheduling delivery of the respective transportation capacity unit), arrange for payment and update client information for the user in the client database 150 (e.g., log the trip, generate a receipt).)
In regard to claim 25, Sweeney discloses receiving transportation mode data from the first user, wherein the transportation mode data indicates a selection by the first user of one or more transportation vehicles for traveling from the first virtual hub to the second virtual hub, wherein the one or more transportation vehicles include the one or more seats, and wherein the one or more transportation vehicles comprise an automobile (Paras. 36, 67) (Transport requests 171 can be automatically generated in response to 
As discussed above, Sweeney teaches that a user request is sent to determine candidate drivers (See Abst.) (i.e., received transportation mode data). Sweeney does not explicitly disclose or teach, however, Tomskii teaches transmitting the market depth data based on the received transportation mode data (Para. 54 and Fig. 10) (FIG. 10 illustrates an example of the user interface that is displayed to the passenger with drivers' bids. Drivers' bids 1010 may include… a driver's fare…. A passenger is free to accept any bid or decline it).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transport request system of Sweeney to include the drivers’ bids of Tomskii with the motivation of allowing drivers to have a maximal level of an offering price (See Para. 4 of Tomskii).
 In regard to claim 26, Sweeney discloses determining the first virtual hub based on additional origin location data from one or more other users, wherein the first virtual hub corresponds to a location proximate to the geographic origin; and determining the 
In regard to claim 27, as discussed above, Tomskii teaches the transmitting the market depth data for the transportation capacity exchange to the first user. Sweeney discloses receiving constraint data from the first user, wherein the constraint data indicates a selection by the first user of one or more conditions for traveling from the first virtual hub to the second virtual hub, wherein the one or more conditions comprises… gender of driver, rating of driver; and that the transmission…to the first user is based on the constraint data  (Paras. 58 and 59) (…the rules database can store rules that the driver select can use to select a driver, from the capable drivers, for the requesting user (i.e., transmission….to the first user is based on the constraint data)..  the rules 167 can also specify prioritizing capable drivers based on one or more of (i) feedback information 
In regard to claim 29, Sweeney discloses wherein the origin location data is determined using a satellite navigation system (Para. 36) (The service applications of the client devices 170 can utilize geo-aware resources, such as provided through a Global Positioning System ("GPS") component of the individual devices, in order to automatically determine the current location of the respective client device 170 as the pickup location).
In regard to claim 31, Sweeney discloses receiving financial data from the first user, wherein the financial data corresponds to payment information for the first user (Para. 37 and 62) (Request manager 140 can manage the transaction for a requesting user by… communicating with the financial entities for payment for the user… and when the transport service has been completed, arrange for payment and update client information…(e.g., generate a receipt).)

Claims 23 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Tomskii and further in view of Reed Smith, as applied to claims 21 and 37, and even further in view of Interest Rate Swaps by PIMCO dated October 6, 2017 (hereinafter “PIMCO”).
In regard to claims 23 and 39, as discussed above, Sweeney discloses in view of Tomskii and further in view of Reed Smith teaches the determining the financial swap payment for the forward commodity. Sweeney in view of Tomskii and further in view of Reed Smith does not explicitly disclose or teach, however, PIMCO teaches that the determining the financial swap payment is based on a predetermined interest rate and a An interest rate swap is an agreement between two parties to exchange one stream of interest payments for another, over a set period of time. Swaps are derivative contracts and trade over-the-counter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of PIMCO in the method of Sweeney in view of Tomskii and further in view of Reed Smith, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Tomskii and further in view of Reed Smith, as applied to claims 21 and 37, and even further in view of U.S. Patent Application Publication No. 2002/0065766 to Brown (herainfter “Brown”) and even further in view of U.S. Patent No. 6,850,907 to Lutnick et al. (hereinafter “Lutnick).
In regard to claim  28, Sweeney in view of Tomskii and further in view of Reed Smith does not explicitly disclose or teach, however, Brown teaches a bid queue for the one or more bid prices, wherein the one or more bid prices are ranked in the bid queue from highest price to lowest price; and an offer queue for the one or more offer prices, wherein the one or more offer prices are ranked in the offer queue from lowest price to highest price (Para. 18) (The double continuous exchange market structure has been the principal trading format in U.S. financial institutions for over a hundred years. In this market structure, buyers submit bids and sellers submit offers that are ranked highest to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sweeney in view of Tomskii and further in view of Reed Smith with the double continuous exchange market of Brown, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable; and further because the double continuous exchange market has been the principal trading format in U.S. financial institutions for over a hundred years (See Para. 18 of Brown).
Sweeney in view of Tomskii and further in view of Reed Smith and even further in view of Brown does not explicitly disclose or teach, however, Lutnick teaches wherein respective bid prices of the same value are ranked by time in the bid queue; and, and wherein respective offer prices of the same value are ranked by time in the offer queue (Col. 7, lines 29-47) (Generally, the process begins when Participants place Bids and Offers for a defined class of instruments. These various orders are exhibited on the display screen in specific ways to reflect priority, size, and kind. A Participant can establish trading priority by placing a Bid or Offer at a select price and volume; bids at the same price are displayed on the screen in time order in which they enter the system (as are Offers). As such a "queue" of Bids and Offers develops, with place in line set by time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sweeney in view of Tomskii and further in view of Reed Smith and even further in view of Brown with the queue parameter of time of Lutnick, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Tomskii and further in view of Reed Smith, as applied to claim 21, and even further in view of U.S. Patent Application Publication No. 2014/0129302 to Amin et al. (hereinafter “Amin”).
In regard to claim 30Sweeney in view of Tomskii and further in view of Reed Smith does not explicitly disclose or teach, however Amin teaches transmitting real-time location data to the first user, wherein the real-time location data corresponds to a geographic location of the second user (Para. 73) (The on-demand service application that operates on the user's computing device can communicate with the on-demand service system to receive real-time information about service providers in the determined region of the user. The on-demand service system can continually (periodically) receive data from the computing devices of the service providers (e.g., such as GPS data, driver 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transport request system of Sweeney in view of Tomskii and further in view of Reed Smith to include the on-demand service application of Amin with the motivation of providing passengers with greater transparency of the driver’s current location.

Claims 32-33, and 35  are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Tomskii and further in view of Reed Smith and even further in view of U.S. Patent Application Publication No. 2014/0229258 to Seriani (hereinafter “Seriani”).
In regard to claim 32, Sweeney discloses receiving origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination (Para. 36) (…a transport request 171 from an individual user (i.e., a first user) can specify a…pickup location 123 (i.e., origin location data). In some variations, the transport request 171….a destination location 127 (i.e., destination location data). The pickup location 123 can correspond to, for example, the current location of the client device 170….The service applications of the client devices 170 can utilize geo-aware resources, such as provided through a Global Positioning System ("GPS") component of the individual devices (i.e., corresponds to a geographic origin). As a variation, the user can provide input corresponding to an address, street intersection, or name of a place 
Sweeney discloses determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data (Paras. 43, and 45-46 ) (The pickup determination component…can identify drivers that are within a predefined distance of the pickup location 123, within an estimated travel time (based on an estimated predicted route) of the pickup location 123, and/or within a predefined region of the pickup location 123 based on the current location information 113 of the drivers (i.e., determining a plurality of virtual hubs based on the origin location data…. wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data).  By way of another example, the pickup determination component… can identify candidate drivers as those that…are providing transport for another transport request, where the destination location is within a threshold distance or estimated travel time from the pickup location 123 of the requesting user (i.e., and a second virtual hub based on the destination location data).)
Sweeney discloses determining a capacity exchange for a plurality of capacity units based on at least the first virtual hub and the second virtual hub, wherein: the one or more capacity units correspond to capacity traveling from the first virtual hub to the second virtual hub (Para. 32, 45-46 and 67) (A system… can be implemented to receive transport requests from computing devices that operate to communicate transport requests and corresponding pickup locations…the system… determines a pool of drivers for one or more transport requests based, at least in part, on a pickup location specified 
Sweeney discloses generating a forward commodity contract between the first user and the second user for the respective capacity unit (Para. 62) (If the driver (i.e., the second user) accepts the transport service (i.e., the commodity)…The request manager 140 can manage the transaction for the requesting user (i.e., the first user), and when the transport service has been completed (i.e., a forward contract), arrange for payment and update client information for the user in the client database 150 (e.g., log the trip, generate a receipt) (i.e., generate a forward commodity contract between the first and second user for the respective capacity unit)).
Sweeney does not explicitly disclose or teach, however, Tomskii teaches that the capacity exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices for the one or more capacity units (Paras. 28-29 and 32-34) (The service interface can receive a pickup location and a destination point from one or more passenger devices (i.e., capacity exchange corresponds to)…  processes the data to request information on fares …The fare calculation component… may request data on fares through third-party service API 
Sweeney does not explicitly disclose or teach, however, Tomskii teaches transmitting the market depth data for the capacity exchange to the first user (Para. 54 and Fig. 10) (FIG. 10 illustrates an example of the user interface that is displayed to the passenger with drivers' bids. Drivers' bids 1010 may include… a driver's fare…. A passenger is free to accept any bid or decline it).)
Sweeney does not explicitly disclose or teach, however, Tomskii teaches receiving transaction input data from the first user based on the market depth data, wherein the transaction input data comprises data corresponding to an acceptance of a respective bid price or a respective offer price provided by a second user for a respective capacity unit (Paras. 34, 54 and Fig. 10) (FIG. 10 illustrates an example of the user interface that is displayed to the passenger with drivers' bids. Drivers' bids 1010 may include… a driver's fare (i.e., a respective bid provided by a second user for a respective capacity unit).…. A passenger is free to accept any bid (i.e., receiving transaction input data from the first 
As discussed above, Sweeney discloses generating a contract between the first user and the second user. Sweeney does not explicitly disclose or teach, however, Tomskii teaches that the contract is based on the transaction input data (Paras. 34, 54 and Fig. 10) (Drivers' bids 1010 may include… a driver's fare…..A passenger is free to accept any bid (i.e., contract is based on the transaction input data).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transport request system of Sweeney to include the drivers’ bids of Tomskii with the motivation of allowing drivers to have a maximal level of an offering price (See Para. 4 of Tomskii).
As discussed above, Sweeney in view of Tomskii teaches generating a forward commodity contract between the first user and the second user based on the transaction input data. Sweeney in view of Tomskii does not explicitly disclose or teach, however, Reed Smith teaches that the forward commodity contract comprising determining a financial swap payment for the forward commodity contract based on the transaction input data (Page 1) (Freight Derivatives  – FFAs are bespoke swap contracts traded “over the counter” (OTC) between counterparties on a principal to principal basis as a means of hedging exposure to freight market risk….Managing Freight Price Volatility - The ability to hedge the cost of freight permits traders to price their business with a greater degree of certainty and long term stability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contract for the transport request of Sweeney in view of Tomskii to include the forward freight agreements/swap contracts of Reed Smith with the motivation of mitigating the risk of an increase in their chartering costs (See Page 1 Reed Smith).
Sweeney in view of Tomskii and further in view of Reed Smith does not explicitly disclose or teach, however, Seriani teaches that the capacity exchange is for freight and that capacity units are freight capacity units (Para. 16, 33-34 and 40) (Transportation service providers participating in the marketplace….The term "transportation service provider," or simply "service provider," is defined broadly herein to encompass any provider of services for moving persons or cargo (i.e., freight capacity exchange)…. The system will request….information about the goal of the desired transportation service….require information about the…. quantity and content of any cargo to be transported….  each registered service provider has account options that may be adjusted to filter and specify the types of requests they are offered or exposed to by the system…wherein the service-request input ….cargo space…) (i.e., freight capacity units).)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the a transportation service for transporting cargo in cargo space in Seriani for the transportation of people in Sweeney in view of Tomskii and further in view of Reed Smith
In regard to claim 33, as discussed above, Seriani teaches the freight capacity units. Sweeney discloses determining one or more forward prices for the respective capacity units (Para. 62) (If the driver (i.e., the second user) accepts the transport service (i.e., for the respective capacity units). The request manager 140 can manage the transaction for the requesting user, and when the transport service has been completed, arrange for payment (i.e., determining one or more forward prices) and update client information for the user in the client database 150 (e.g., log the trip, generate a receipt).)
Sweeney does not explicitly disclose or teach, however, Tomskii teaches that the forward prices are based on the market depth data (Para. 54 and Fig. 10) (FIG. 10 illustrates an example of the user interface that is displayed to the passenger with drivers' bids. Drivers' bids 1010 may include… a driver's fare…. A passenger is free to accept any bid or decline it (i.e., based on the market depth data).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sweeney with Tomski for the reasons discussed above in claim 32. 
As discussed above, Sweeney discloses the determined one or more forward prices. Sweeney in view of Tomskii does not explicitly disclose or teach, however, Reed Smith 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reed Smith with Sweeney in view of Tomski for the reasons discussed above in claim 32. 
In regard to claim 35, Sweeney discloses scheduling delivery of the respective (freight as taught above in claim 32) capacity unit based on the forward commodity contract (Para. 62) (If the driver accepts the transport service (i.e., based on the forward commodity contract), the dispatch 110 can provide information about the driver to the request manager 140… The request manager 140 can manage the transaction for the requesting user, and when the transport service has been completed (i.e., scheduling delivery of the respective transportation capacity unit), arrange for payment and update client information for the user in the client database 150 (e.g., log the trip, generate a receipt).)

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Tomskii and further in view of Reed Smith, and even further in view of Seriani, and even further in view of PIMCO.
In regard to claim 34, as discussed above, Sweeney discloses in view of Tomskii and further in view of Reed Smith teaches the determining the financial swap payment for the forward commodity. Sweeney in view of Tomskii and further in view of Reed Smith and even further in view of Seriani does not explicitly disclose or teach, however, PIMCO teaches that the determining the financial swap payment is based on a predetermined interest rate and a predetermined time period (Page 1) (An interest rate swap is an  another, over a set period of time. Swaps are derivative contracts and trade over-the-counter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of PIMCO in the method of Sweeney in view of Tomskii and further in view of Reed Smith and even further in view of Seriani, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Tomskii and further in view of Reed Smith, and even further in view of Seriani as applied to claim 32, and even further in view of Brown and even further in view of Lutnick.
In regard to claim 36, Sweeney in view of Tomskii and further in view of Reed Smith and even further in view of Seriani, does not explicitly disclose or teach, however, Brown teaches a bid queue for the one or more bid prices, wherein the one or more bid prices are ranked in the bid queue from highest price to lowest price; and an offer queue for the one or more offer prices, wherein the one or more offer prices are ranked in the offer queue from lowest price to highest price (Para. 18) (The double continuous exchange market structure has been the principal trading format in U.S. financial institutions for over a hundred years. In this market structure, buyers submit bids and sellers submit offers that are ranked highest to lowest to generate buy and sell queues. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sweeney in view of Tomskii and further in view of Reed Smith, and even further in view of Seriani, with the double continuous exchange market of Brown, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable; and further because the double continuous exchange market has been the principal trading format in U.S. financial institutions for over a hundred years (See Para. 18 of Brown).
Sweeney in view of Tomskii and further in view of Reed Smith, and even further in view of Seriani, and even further in view of Brown does not explicitly disclose or teach, however, Lutnick teaches wherein respective bid prices of the same value are ranked by time in the bid queue; and, and wherein respective offer prices of the same value are ranked by time in the offer queue (Col. 7, lines 29-47) (Generally, the process begins when Participants place Bids and Offers for a defined class of instruments. These various orders are exhibited on the display screen in specific ways to reflect priority, size, and kind. A Participant can establish trading priority by placing a Bid or Offer at a select price and volume; bids at the same price are displayed on the screen in time order in which they enter the system (as are Offers). As such a "queue" of Bids and Offers develops, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sweeney in view of Tomskii and further in view of Reed Smith, and even further in view of Seriani, and even further in view of Brown with the queue parameter of time of Lutnick, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a provisional nonstatutory double patenting rejection.

Claims 21-31 and 37-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-23, 25-26, 31-32, 34-35, 39-40  of copending Application No. 16/167,525 (‘525 Application) in view of Sweeney in view of Tomskii and further in view of Reed Smith.
Claims 21 and 37 of the current application recites substantially the same limitations of claim 21 and 39 of the ‘525 Application respectively; one difference being the ‘525 Application reciting the additional limitations “the plurality of transportation vehicles comprise an automobile, an aircraft, an autonomous vehicle, a motorcycle, a bicycle, a boat, a bus,  a subway, a taxicab, a train, a virtual transport, a space transport, or combinations thereof” in claims 21 and 39.
However, it would have been obvious to a person of ordinary skill in the art to modify claims 21 and 39 of the ‘525 Application, by removing the above mentioned additional limitation, since the claims of the present application and the claims of the ‘525 Application actually perform a similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.
Furthermore, Claims 21 and 37 of the current application recite additional elements of generating a forward commodity contract between the first user and the second user for the respective transportation capacity unit based on the transaction input data, comprising determining a financial swap payment for the forward commodity contract based on the market depth data, the transaction input data, or combinations thereof; which is taught as noted above in the rejection, by Sweeney in view of Tomskii and further in view of Reed Smith. 

Claims 32-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-38  of copending Application No. 16/167,525 (‘525 Application) in view of Sweeney and further in view of Reed Smith.
Claim 32 of the current application recites substantially the same limitations of claim 36 the ‘525 Application; one difference being the ‘525 Application reciting the additional limitations “the plurality of freight capacities comprise package freight capacity, tractor trailer freight capacity, cargo freight capacity, container freight capacity, underground transport freight capacity, ship or sea transport freight capacity, drone transport freight capacity, or combinations thereof”.
However, it would have been obvious to a person of ordinary skill in the art to modify claim 36 of the ‘525 Application, by removing the above mentioned additional limitation, since the claims of the present application and the claims of the ‘525 Application actually perform a similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.
Furthermore, claim 32 of the current application recites additional elements of generating a forward commodity contract between the first user and the second user for the respective transportation capacity unit based on the transaction input data, comprising determining a financial swap payment for the forward commodity contract based on the market depth data, the transaction input data, or combinations thereof; which is taught as Sweeney in view of Tomskii and further in view of Reed Smith.

Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-7, 9, 12, 14-15, 17 and 20 of copending Application No. 17/403,826 (‘826 Application) in view of Sweeney in view of Tomskii and further in view of Reed Smith.
Claims 21, 32, and 37 of the current application recites substantially the same limitations of claims 1, 9 and 17 of the ‘826 Application respectively; one difference being the ‘826 Application reciting the additional limitation “applying one or more unit transformations to the respective transportation/freight capacity unit”.
However, it would have been obvious to a person of ordinary skill in the art to modify claims 1, 9 and 17 of the ‘826 Application, by removing the above mentioned additional limitation, since the claims of the present application and the claims of the ‘826 Application actually perform a similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.
Furthermore, Claims 21, 32, and 37 of the current application recite additional elements of generating a forward commodity contract….comprising determining a financial swap payment for the forward commodity contract based on the market depth Sweeney in view of Tomskii and further in view of Reed Smith. 

Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 23, 25-27, 30, 32-34, 40-46 of copending Application No. 15/877,393 (‘393 Application) in view of Sweeney in view of Tomskii and further in view of Reed Smith.
Claims 21, 32, and 37 of the current application recites substantially the same limitations of claims 21, 42, and 45 of the ‘393 Application; one difference being the ‘826 Application reciting the additional limitation “determining locations for the first and second user using a satellite navigation system in order to complete a physical delivery corresponding to the respective transportation capacity unit for the first and second user”.
However, it would have been obvious to a person of ordinary skill in the art to modify claims 21, 42, and 45 of the ‘393 Application, by removing the above mentioned additional limitation, since the claims of the present application and the claims of the ‘393 Application actually perform a similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.
Furthermore, Claims 21, 32, and 37 of the current application recite additional elements of generating a forward commodity contract….comprising determining a financial swap payment for the forward commodity contract based on the market depth Sweeney in view of Tomskii and further in view of Reed Smith. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628